                                          Case 4:19-cv-01174-YGR Document 65 Filed 07/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     VTT TECHNICAL RESEARCH CENTRE OF                   CASE NO. 4:19-cv-1174-YGR
                                         FINLAND LTD.,
                                   9
                                                      Plaintiff,                            JUDGMENT
                                  10
                                                vs.
                                  11
                                         SITIME CORPORATION,
                                  12
Northern District of California




                                                      Defendant.
 United States District Court




                                  13

                                  14
                                              The Court having construed all asserted claims of United States Patent No. 8,558,643 (the
                                  15
                                       “’643 Patent”) in the Claim Construction Order (Dkt. No. 64), and having found all claims with
                                  16
                                       the limitation “drive or sense means” indefinite, it is ORDERED, ADJUDGED AND DECREED that:
                                  17
                                              For the reasons set forth in the Court’s Order on July 9, 2020 (Dkt. No. 64), claims 1 and
                                  18
                                       29, and claims 2-28 and 30 as dependent thereon, are invalid pursuant to 35 U.S.C. § 112.
                                  19
                                              The foregoing claims include all asserted claims of the ’643 Patent in this action. The
                                  20
                                       Clerk of the Court shall enter this judgment and close this matter.
                                  21

                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: July 17, 2020
                                  25                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
